Filed 2/8/16 P. v. Salary CA4/3
Received for posting 2/9/16




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G051925

         v.                                                            (Super. Ct. No. 13CF0860)

DAVIS SALARY,                                                          OPINION

     Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Christopher Evans, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Dismissed
as moot.
                   Elizabeth Garfinkle, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.


                                             *               *               *
                   Davis Salary (Defendant) filed a notice of appeal from a postjudgment
order granting in part and denying in part his application under Penal Code
section 1170.18 for a recall of sentence on his felony conviction and to designate that
conviction as a misdemeanor. Appointed counsel filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436, setting forth the facts of the case and requesting that we
review the entire record. Pursuant to Anders v. California (1967) 386 U.S. 738,
appointed counsel provided issues to assist us in conducting our independent review.
Defendant was granted 30 days to file written arguments in his own behalf, but did not do
so.
              In an order entered on July 29, 2015, the trial court changed Defendant’s
sentence on the count for possession of a controlled substance (Health & Saf. Code,
§ 11377, subd. (a)) to 364 days and changed Defendant’s total credits to 28 months. The
court found that Defendant’s total credits exceeded the total sentence, including
confinement time and the period of parole, and therefore immediately discharged
Defendant from parole and deemed all fines to have been paid in full.
              We issued an order stating that, in light of the trial court’s July 29, 2015
order, the appeal may be moot or abandoned by Defendant. We announced our intention
to dismiss the appeal absent objection from either party. Neither party filed an objection
by the deadline set forth in our order. The July 29, 2015 order afforded Defendant all the
relief he could obtain and we could offer by appeal. (In re Miranda (2011) 191
Cal.App.4th 757, 762.) The appeal is therefore dismissed.


                                                  FYBEL, ACTING P. J.

WE CONCUR:


IKOLA, J.


THOMPSON, J.




                                              2